Citation Nr: 0403219	
Decision Date: 02/04/04    Archive Date: 02/11/04	

DOCKET NO.  00-07 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected hepatitis C with cirrhosis of the liver.   

2.  Entitlement to an evaluation in excess of 40 percent for 
service-connected ventral hernia from February 27, 2003.

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected ventral hernia prior to February 27, 2003. 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
December 1981.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  One of the matters the 
Board must address is which issue or issues are properly 
before it at this time.  Under 38 U.S.C.A. § 7105(a) (West 
2002), an appeal to the Board must be initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case (SOC) is furnished to the veteran.  In 
essence, the following sequence is required:  there must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis for the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2003).

The veteran testified at a Board hearing in October 2001.  At 
that time, he withdrew his appeal on the issue of entitlement 
to a higher combined service-connected disability rating.  In 
a January 2002 decision, the Board denied the claim of 
entitlement to an effective date prior to November 25, 1996, 
for the grant of service connection for hepatitis C.  
Accordingly, this issue is not before the Board at this time.  
In the January 2002 decision, the Board also remanded this 
case to the RO for additional development.  

In January 2002, the RO was instructed to issue a statement 
of the case regarding the issue of service connection for 
post-traumatic stress disorder (PTSD).  A statement of the 
case regarding this claim was issued by the RO in December 
2002.  A substantive appeal to this determination has not 
been received.  Accordingly, the issue of service connection 
for PTSD is not before the Board at this time.  

In April 2003, following necessary development, the RO 
determined that the veteran was incompetent for VA purposes.  
The veteran was notified of this determination in May 2003 
and has not appealed the determination of the RO.  
Accordingly, this issue is not before the Board at this time.  

In July 2003, the veteran revoked his representative's 
authority to represent him before the Board.  Accordingly, 
the veteran is unrepresented in his appeal.  In a July 2003 
rating determination, the veteran's service-connected ventral 
hernia, previously evaluated as 20 percent disabling, was 
increased to 40 percent disabling effective February 27, 
2003.  The veteran has not withdrawn this issue.  
Accordingly, the Board will address whether the veteran is 
entitled to an increased evaluation in excess of 40 percent 
for the service-connected ventral hernia from February 27, 
2003, and whether he is entitled to a rating in excess of 20 
percent prior to February 27, 2003.
  

FINDINGS OF FACT

1.  The residuals of the veteran's service-connected 
hepatitis C with cirrhosis of the liver include subjective 
complaints of pain, some weakness, abdominal pain, and 
malaise, but without a history of one episode of ascities, 
hepatic encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis) or daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12-month 
period.  

2.  From February 27, 2003, the residuals of the veteran's 
service-connected ventral hernia have included subjective 
complaints of pain and weakening of the abdominal wall, but 
without a massive, persistent, severe diastasis of the recti 
muscles or extensive diffuse destruction or weakness of 
musculature and fascial support of the abdominal wall so as 
to be inoperable. 

3.  Prior to February 27, 2003, objective medical evidence 
failed to indicate a large ventral hernia, not well supported 
by a belt under ordinary conditions. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
service-connected hepatitis C with cirrhosis of the liver are 
not met.  38 U.S.C.A. §§ 1155, 5100 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.114, Diagnostic Code 7345 (in 
effect prior to July 2, 2001) and Diagnostic Codes 7312, 
7345, and 7354 (in effect on and after July 2, 2001).  

2.  The criteria for a rating in excess of 40 percent for the 
residuals of the service-connected hernia from February 27, 
2003, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.114, Diagnostic Code 7339 (2003).  

3.  Prior to February 27, 2003, the criteria for a rating in 
excess of 20 percent for the residuals of the service-
connected hernia were not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.114, Diagnostic 
Code 7339 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran has undergone several abdominal surgeries.  In 
March 1998, the veteran was assessed with abdominal pain and 
a possible hernia incarceration.  Treatment at a chronic pain 
management group was indicated in July 1998.  Within an 
examination dated June 1998, a one-year history of abdominal 
pain was noted.  The veteran reported abdominal pain and 
broad-like firmness, very soon after eating any type of food, 
resulting in very poor appetite and a fear of eating.  A 
40-pound-unintentional weight loss was indicated.  A history 
of hepatitis C, for which the veteran has not undergone 
treatment, was also noted.  Physical examination revealed 
that the veteran's weight was 192 pounds.  His abdomen was 
soft and nontender with normal bowel sounds.  The evaluator's 
impression indicates a chronic abdominal pain syndrome.  
Hepatitis C, without evidence of decompensated cirrhosis, was 
also indicated.  

Outpatient treatment records were obtained by the RO, 
indicating sporadic treatment of the veteran's service-
connected disorders.  In several communications the veteran 
has noted severe difficulties associated with his service-
connected disabilities.  

On VA psychiatric evaluation in October 2000, a history of 
alcohol abuse was noted.  

In order to assist the veteran with the development of his 
case, the Board remanded this case in January 2002 for 
additional development.  At that time, the Board noted the 
Veterans Claims Assistant Act of 2000 (VCAA) and requested 
that a detailed evaluation of the veteran's condition be 
undertaken.  

In April 2002, the veteran requested a copy of his medical 
records, which were submitted to him.  Additional outpatient 
treatment records were obtained, indicating treatment for 
chronic pain syndrome.  On VA hospitalization in November 
2002, a history of recent psychosis and an unknown length of 
methamphetamine use were noted.  On VA psychiatric evaluation 
in February 2003, a continuous history of methamphetamine 
abuse was cited.  

On VA examination in February 2003, it was indicated that the 
veteran's claims file was not available for review.  It was 
noted that the veteran was in a methamphetamine-induced 
psychosis and that it was not possible to get a history from 
him.  Physical examination revealed no jaundice, no stigma of 
liver failure, and a surgical scar.  The diagnosis indicated 
hepatitis C with chronic hepatitis involvement and cirrhosis 
present on liver biopsy with ongoing liver enzyme elevations 
as well.  The veteran at that time denied digestive system 
symptoms and stated that his digestive system was working 
fine at that time.  A large ventral hernia related to the 
surgery was also noted.  

In April 2003, the veteran was found incompetent for VA 
purposes.  

On VA examination in June 2003, the examiner who had 
evaluated the veteran in February 2003 was given a second 
opportunity to review the veteran with the claims file being 
available.  It was noted that the veteran's claims folder was 
extensively reviewed, along with computerized medical records 
from medical evaluations from the time of the prior 
examination up to the present.  It was noted that the veteran 
continues to use methamphetamines.  The veteran also admitted 
to a history of IV drug use as well as cocaine use.  
Regarding the veteran's hepatitis C, the examiner stated that 
this condition did not qualify for additional residuals 
besides the abdominal pain that he has from the cirrhosis in 
that he does get some abdominal pain related to the cirrhosis 
from the hepatitis C, but that he did not have the 
gastrointestinal symptoms or incapacitating episodes from 
current hepatitis C activity that are referenced in the 
criteria.  A recurrent ventral hernia was noted to be of 
"massive size."  Weakening of the abdominal wall associated 
with this condition was indicated, but the veteran did not 
use a belt under ordinary conditions.  Further surgical 
revision might be possible.  

In July 2003, the veteran's prior representative contacted 
the RO and indicated that the veteran had removed them as his 
representative

In light of the medical report above, the RO, in a July 2003 
rating determination, increased the veteran's evaluation for 
his hernia condition from 20 percent to 40 percent disabling.  
The veteran has not disputed this determination or provided 
any indication that he or his fiduciary are in dispute with 
this determination at this time.  

A hearing was scheduled before the Board for October 2003.  
The veteran failed to attend.  

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulations.  The 
record in this case includes multiple examination reports, 
outpatient treatment records, and statements from the 
veteran.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Moreover, in multiple letters from the RO to the veteran, 
including those dated May 2002 and July 2003, along with the 
July 2003 supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as types of 
evidence VA would assist in obtaining and his 
responsibilities with regard to identifying and furnishing 
pertinent evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Furthermore, the veteran has been notified 
of the applicable laws and regulations that set forth the 
criteria (both new and old) for entitlement to the benefits 
sought.  The discussions in the rating decisions, statement 
of the case, and supplemental statement of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board finds that VCAA notice provisions have been met.  

At this point, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) recently held that 
VCAA notice is to be furnished before the claim is 
adjudicated.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App.  Jan. 13, 2004).  However, VCAA had not even been 
enacted at the time of the rating decision from which this 
appeal arises, and it was therefore impossible for VCAA 
notice to be furnished prior to the initial denial.  However, 
the various notices to the veteran in this case throughout 
the extended appeal process have fully informed him of all 
VCAA requirements, and communications from the veteran (and 
his prior representative) demonstrate that he has been fully 
aware of all requirements with regard to his claim in terms 
of evidence needed to substantiate his claims as well as his 
responsibilities and those of VA as far as obtaining 
pertinent evidence.  The Board believes that the lack of a 
Pelegrini notice before the initial adjudication of the 
veteran's claim did not have the effect of prejudicing his 
claim and that consideration of the appeal may proceed.  
Bernard v. Brown, 4 Vet. App. 384  (1993).  

The Board has noted that the veteran has been recently found 
to be incompetent for VA purposes.  Nevertheless, it is 
important to note that Board specifically remanded this case 
to the RO in January 2002 to assist the veteran with his 
claims under the VCAA.  The Board finds that the notice 
requirements of the new law and regulation have been met.  
The Court has concluded that the VCAA is not applicable where 
the appellant was fully notified and aware of the type of 
evidence required to substantiate his or her claim and that 
no additional assistance would aid in further developing the 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").   

III.  Entitlement to an Evaluation in Excess of 30 Percent 
for
the Service-Connected Hepatitis C with Cirrhosis of the Liver

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The Board will consider 
only those factors contained wholly in the rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

During the course of the veteran's appeal, the regulations 
pertaining to liver disorders were revised.  VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of a claim for increased rating, the 
Board should first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  The Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change. VAOPGCPREC 3-2000 (2000).  
In this case, the Board will consider the claim under both 
versions of applicable diagnostic criteria as effective date 
regulations may allow.      

38 C.F.R. § 4.114 was amended and Diagnostic Codes 7311, 
7312, 7343, 7344, and 7345 were revised.  Diagnostic Code 
7313 was removed and Diagnostic Codes 7351 and 7354 were 
added.  Prior to the July 2, 2001, regulatory change, 
Diagnostic Code 7345 (under which the veteran was rated prior 
to the change), was the appropriate rating Code for 
infectious hepatitis.  Following the regulation change, 
Diagnostic Code 7345 was amended and is currently used to 
rate chronic liver disease without cirrhosis, to specifically 
exclude hepatitis C.  In this case, the veteran has cirrhosis 
of the liver.  Diagnostic Code 7354 now contains criteria for 
evaluating hepatitis C.

Under the former criteria, a 10 percent evaluation under code 
7345 required that the disease be productive of demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent was warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation required 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Finally, a 100 percent rating under this code was warranted 
when the disease was productive of marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.

The revised regulations add a new diagnostic code, 7354, 
which specifically governs the evaluation of hepatitis C (as 
well as non-A, non-B hepatitis).  Pursuant to this 
regulation, a 10 percent rating requires that the disease be 
productive of intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  Further, a 20 percent rating is warranted if the 
hepatitis C is productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  A 40 percent evaluation is in order in cases of 
daily fatigue, malaise, and anorexia, accompanied by minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period.  Further, a 60 
percent rating requires daily fatigue, malaise and anorexia 
with substantial weight loss (or other indication of 
malnutrition) and hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks, during the past twelve-
month period, but not occurring constantly.  Finally, a 100 
percent rating requires near constant debilitating symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain.

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under diagnostic 
code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

As noted by the recent VA examination, the veteran's 
hepatitis C does not directly cause many of the veteran's 
difficulties.  There is no indication of daily fatigue, 
malaise, and anorexia related to the hepatitis.  While the 
veteran has indicated weight loss, the veteran's current 
weight would not indicate significant weight loss associated 
with the veteran's hepatitis C.  There is no indication of 
nausea, vomiting, anorexia, or arthralgia.  

The veteran appears to be currently receiving a 30 percent 
evaluation for this condition primarily under Diagnostic 
Code 7312 (cirrhosis of the liver).  Under the old criteria, 
a 30 percent evaluation may be assigned for moderate 
cirrhosis, with dilation of superficial abdominal veins, 
chronic dyspepsia, slight loss of weight or impairment of 
health.  A 50 percent evaluation may be warranted for 
moderately severe cirrhosis, with the liver definitely 
enlarged with abdominal distention due to early ascites and 
with muscle wasting and loss of strength.  A 70 percent 
evaluation may be assigned for severe cirrhosis, with ascites 
requiring infrequent tapping, or recurrent hemorrhage from 
esophageal varices, aggravated symptoms and impaired health.  
A 100 percent evaluation may be warranted for pronounced 
cirrhosis, with aggravation of the symptoms for moderate and 
severe, necessitating frequent tapping.  Under the new 
criteria, a 30 percent evaluation requires portal 
hypertension and splenomegaly, with weakness, anorexia, 
abdominal pain, malaise, and at least minor weight loss.  

Based on the veteran's statements of this condition, the 
Board finds that a 30 percent evaluation is appropriate under 
all applicable criteria.  In order to be entitled to a 
50 percent evaluation under the new Diagnostic Code 7312, the 
evidence would have to indicate a history of one episode of 
ascities, hepatic encephalopathy, or hemorrhage from varices 
or portal gastropathy (erosive gastritis).  This type of 
disorder is not seen within the veteran.  The medical 
evidence of record does not indicate daily fatigue, malaise, 
anorexia, with minor weight loss and hepatomegaly so as to 
meet the criteria for a 40 percent rating under Code 7354.  
There was also no indication of incapacitating episodes 
having a total duration of at least for weeks during the past 
12 months due to this disorder.  To the contrary, the record 
shows little in the way of dietary restriction and a 
documented history of incapacitating episodes caused by the 
hepatitis C is not found.  The evidence also does not 
demonstrate moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance to meet the criteria 
for a higher rating under Code 7345.  Based on the foregoing, 
the Board finds that the veteran's service-connected 
residuals of hepatitis C are not productive of impairment 
sufficient to warrant assignment of a rating in excess of a 
30 percent evaluation.  

The Board has considered whether the veteran's hepatitis C 
and the cirrhosis of the liver should be evaluated 
separately.  However, without consideration of all 
difficulties associated with the hepatitis C and the 
cirrhosis of the liver, a 30 percent evaluation could not be 
justified.  Based on the most recent VA examination report, 
which the Board finds is entitled to great probative value, 
an increased rating for either disorder is not found.  

IV.  Entitlement to an Increased Evaluation for the
Service-Connected Ventral Hernia

The veteran is currently receiving a 40 percent evaluation 
for this condition under Diagnostic Code 7339.  Under this 
diagnostic code, a massive, persistent, severe diastasis of 
the recti muscles or extensive diffuse destruction or 
weakness of muscular and fascial support of the abdominal 
wall so as to be inoperable warrants a 100 percent 
evaluation.  A hernia that is large, but not well supported 
by belt under ordinary conditions, warrants a 40 percent 
evaluation.  Based on the medical evidence cited above, the 
Board finds no basis to conclude that the veteran is entitled 
to higher than a 40 percent evaluation for this condition 
under this diagnostic code.  The veteran's own complaints 
would not support the conclusion that he has the difficulties 
required to meet a 100 percent evaluation under this 
diagnostic code.  In this regard, it is important to note 
that the veteran is currently receiving a 30 percent 
evaluation for the residuals of a splenectomy and a 
noncompensable evaluation for the surgical scar associated 
with the hernia repairs.  These disorders are not before the 
Board at this time and may not provide a basis to award the 
veteran additional compensation.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
these disorders caused a marked interference with employment 
or require frequent hospitalizations or otherwise produced 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  The Board finds that the medical 
evidence of record does not support the conclusion that these 
service-connected conditions, standing alone, cause a marked 
interference with employment or require frequent 
hospitalizations or otherwise produce unrecognized impairment 
suggesting extraschedular consideration is indicated.  

The Board has also considered the issue of whether the 
veteran is entitled to an evaluation in excess of 20 percent 
prior to February 27, 2003 for the service-connected ventral 
hernia.  Under code 7339, a 20 percent disability evaluation 
is assigned for small postoperative ventral hernia, not well 
supported by a belt under ordinary conditions, or a healed 
ventral hernia, or postoperative wounds with a weakening of 
the abdominal wall and indicative of the need for a 
supporting belt.  For the next higher 40 percent disability 
evaluation, there must be a large postoperative ventral 
hernia, not well supported by a belt under ordinary 
conditions. See 38 C.F.R. § 4.114, Diagnostic Code 7339.

The VA examination of February 2003 provided the basis for 
determining that the veteran was entitled to an evaluation in 
excess of 20 percent for this service-connected condition.  
Prior to this examination, there was no medical evidence to 
support a finding for an increased evaluation beyond 20 
percent for the service-connected condition.  For example, 
within the veteran's VA hospitalization of November 2002, 
little if any reference is made to the hernia condition.  On 
evaluation in May 2000, chronic pain is indicated.  However, 
once again, little reference is made to the hernia condition.  
A large postoperative ventral hernia, not well supported by a 
belt under ordinary conditions, is not indicated.

Within the February 2003 examination, a "large" ventral 
hernia is found.  Later, the examiner states that the veteran 
has a recurrent ventral hernia of "massive size."  Weakening 
of the abdominal wall associated with this condition was 
indicated, but the veteran did not use a belt under ordinary 
conditions.  A large ventral hernia is not indicated within 
the prior examinations and the veteran himself makes no 
reference to the condition not being well supported by a belt 
under ordinary conditions.  As a result, until the VA 
examination of February 2003, there would be no basis to find 
the veteran's condition to be 40 percent disabling.  A review 
of all medical evidence at this time does not clearly support 
the 40 percent evaluation, providing additional support to 
the conclusion that an evaluation beyond 20 percent is no 
warranted until the February 2003 examination provides the 
basis to grant the 40 percent evaluation. 
  

ORDER

The appeal is denied as to all issues.


                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



